DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a corresponding one of the plurality of lands” in line 28 is unclear and indefinite. It is unclear and indefinite if this is a different land than claimed in line 22 or the same land. For examination purposes, the limitation will be read as “a second one of the plurality of lands”.
Regarding claim 2, the limitation “a corresponding one of the plurality of lands” is unclear and indefinite. It is unclear and indefinite if this is a different land than claimed in claim 1, line 22 or the same land. For examination purposes, the limitation will be read as “a third one of the plurality of lands”.
Regarding claim 3, the limitation “a corresponding one of the plurality of lands” is unclear and indefinite. It is unclear and indefinite if this is a different land than claimed in claim 1, line 22 or the 
Claims note specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bento et al. (U.S. 2013/0087729).

    PNG
    media_image1.png
    712
    854
    media_image1.png
    Greyscale

Annotated Figure 1 from Bento.

    PNG
    media_image2.png
    975
    786
    media_image2.png
    Greyscale

Annotated Figure 1 from Bento.
Regarding claim 1, Bento discloses:
A solenoid valve (20) configured to control a flow rate of fluid by opening or closing a corresponding one or more of a plurality of ports (38, 40, 42, 44, 46), which are formed at a receiving member (8), with a corresponding one or more of a plurality of lands (see annotated figure above) of a spool  (12, 18) by reciprocating the spool (12, 18) at an inside of the receiving member (8) through movement of a plunger, which is configured to be magnetically attracted in response to electric current supplied to a coil, the solenoid valve (20) comprising: (see paragraphs 0013 and 0014)
the spool (12, 18) that is received in the receiving member (8) such that the spool (12, 18) is slidable along an inner peripheral surface of the receiving member 8
wherein the receiving member (8) has:
a supply port (38), which is configured to receive a supply of the fluid (see paragraph 0014)
an output port (42), which is located on one side (see annotated figure above) of the supply port (38) and is configured to output the fluid having a pressure that is lower than a pressure of the fluid at the supply port 38 (see paragraph 0014)
a feedback port (40), which is located on another side (see “other side” in annotated figure above) of the supply port (38) that is opposite to the output port (42), while the feedback port (40) is configured to receive the fluid having a pressure that is substantially equal to the pressure of the fluid at the output port 42 (see paragraph 0014)
a solenoid device (20) that includes the coil and the plunger and is configured to drive the spool (12, 18) through the movement of the plunger at a time of energizing the coil
wherein: the spool (12, 18) has: a first continuously displaced portion (see annotated figure above) that is formed at an outer peripheral surface of a corresponding one of the plurality of lands (see annotated figure above) such that a clearance between the inner peripheral surface of the receiving member (8) and the first continuously displaced portion (see annotated figure 
a second continuously displaced portion (see annotated figure above) that is formed at an outer peripheral surface of a second one of the plurality of lands (see annotated figure above) such that a clearance between the inner peripheral surface of the receiving member (8) and the second continuously displaced portion (see annotated figure above) is continuously reduced from one side of the second continuously displaced portion, at which the supply port (38) is placed, toward another side of the second continuously displaced portion (see annotated figure above), at which the feedback port (40) is placed
19/22at least one annular groove (16) is formed between a first small diameter end (see annotated figure above), which is an end of the first continuously displaced portion (see annotated figure above) located at the one side of the first continuously displaced portion (see annotated figure above) where the supply port (38) is placed, and a second small diameter end (see annotated figure above), which is an end of the second continuously displaced portion (see annotated figure above) located at the one side of the second continuously displaced portion (see annotated figure above) where the supply port (38) is placed, while a diameter of a groove bottom of the at least one annular groove (16) is smaller than an outer diameter of the first small diameter end (see annotated figure above) and an outer diameter of the second small diameter end (see annotated figure above)
Regarding claim 2, Bento discloses:
the receiving member (8) has a drain port (44) that is located on one side of the output port (42), which is opposite to the supply port (38), while the drain port (44) is configured to drain 
the spool (12, 18) has a third continuously displaced portion (see annotated figure above) that is formed at an outer peripheral surface of a third one of the plurality of lands (see annotated figure above) such that a clearance between the inner peripheral surface of the receiving member (8) and the third continuously displaced portion (see annotated figure above) is continuously reduced from one side of the third continuously displaced portion (see annotated figure above), at which the output port (42) is placed, toward another side of the third continuously displaced portion (see annotated figure above), at which the drain port (44) is placed
Regarding claim 3, Bento discloses:
the receiving member (8) has a discharge port (46) that is located on one side of the feedback port (40), which is opposite to the supply port (38), while the discharge port (46) is configured to discharge the fluid having a pressure lower than the pressure of the fluid at the feedback port 40 (see paragraph 0014; see Figure 1)
the spool (12, 18) has a fourth continuously displaced portion (see annotated figure above) that is formed at an outer peripheral surface of a fourth one of the plurality of lands (see annotated figure above) such that a clearance between the inner peripheral surface of the receiving member (8) and the fourth continuously displaced portion (see annotated figure above) is continuously reduced from one side of the fourth continuously displaced portion (see annotated figure above), at which the feedback port (40) is placed, toward another side of the fourth continuously displaced portion (see annotated figure above), at which the discharge port (46) is placed
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschweiler (U.S. 2009/0078112) in view of Nakai et al. (U.S. 2008/0308757).

    PNG
    media_image3.png
    488
    835
    media_image3.png
    Greyscale

Annotated Figure 3 from Eschweiler.
Regarding claim 1, Eschweiler discloses a valve configured to control a flow rate of fluid by opening or closing a corresponding one or more of a plurality of ports (P, A, B, T, T) , which are formed at a receiving member (21), with a corresponding one or more of a plurality of lands (see annotated figure above) of a spool (20) by reciprocating the spool (20) at an inside of the receiving member (21), the valve comprising: the spool (20) that is received in the receiving member (21) such that the spool (20) is slidable along an inner peripheral surface of the receiving member (21), wherein the receiving member (21) has: a supply port (P), which is configured to receive a supply of the fluid (see paragraph 0012); an output port (A), which is located on one side of the supply port (P) and is configured to output the fluid having a pressure that is lower than a pressure of the fluid at the supply port P (see paragraph 0012); and a feedback port (B), which is located on another side of the supply port (P) that is opposite to the output port (A), while the feedback port (B) is configured to receive the fluid having a pressure that is substantially equal to the pressure of the fluid at the output port A (see paragraphs 0012-0014); 
Eschweiler fails to disclose a solenoid valve; reciprocating the spool at an inside of the receiving member through movement of a plunger, which is configured to be magnetically attracted in response 
Nakai teaches a spool valve comprising a solenoid valve 20 (see paragraph 0025); reciprocating a spool (44) at an inside of a receiving member (42) through movement of a plunger (36), which is configured to be magnetically attracted in response to electric current supplied to a coil 32 (see paragraphs 0028 and 0029); a solenoid device (30) that includes the coil (32) and the plunger (36) and is configured to drive the spool (44) through the movement of the plunger (36) at a time of energizing the coil 32 (see paragraphs 0028 and 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Eschweiler to provide a solenoid valve; reciprocating the spool at an inside of the receiving member through movement of a plunger, which is configured to be magnetically attracted in response to electric current supplied to a coil; a solenoid device that includes the coil and the plunger and is configured to drive the spool through the movement of the plunger at a time of energizing the coil, as taught by Nakai. Doing so would provide accurate movement of the spool.
Regarding claim 2, Eschweiler as modified teaches the invention as essentially claimed and further teaches the receiving member (21) has a drain port (T) that is located on one side of the output port (A), which is opposite to the supply port (P), while the drain port (T) is configured to drain the fluid having a pressure lower than the pressure of the fluid at the output port A (see Figure 3)
Eschweiler fails to teach the spool has a third continuously displaced portion that is formed at an outer peripheral surface of a corresponding one of the plurality of lands such that a clearance between the inner peripheral surface of the receiving member and the third continuously displaced portion is continuously reduced from one side of the third continuously displaced portion, at which the output port is placed, toward another side of the third continuously displaced portion, at which the drain port is placed.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Eschweiler to provide the spool has a third continuously displaced portion that is formed at an outer peripheral surface of a corresponding one of the plurality of lands such that a clearance between the inner peripheral surface of the receiving member and the third continuously displaced portion is continuously reduced from one side of the third continuously displaced portion, at which the output port is placed, toward another side of the third continuously displaced portion, at which the drain port is placed, as taught by Nakai. Doing so would provide allow fluid to move quicker between the ports.
Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Eschweiler in view of Nakai, in further view of West et al. (U.S. 2013/0153068).
Regarding claim 4, Eschweiler discloses the invention as essentially claimed, but fails to disclose wherein the at least one annular groove is a plurality of annular grooves while at least one ridge, which has an outer diameter larger than the diameter of the groove bottom of each of the plurality of annular grooves, is interposed between each adjacent two of the plurality of annular grooves in an axial direction.
West teaches a spool valve wherein at least one annular groove (112, 116) is a plurality of annular grooves (112, 116) while at least one ridge (114), which has an outer diameter larger than the diameter of the groove bottom of each of the plurality of annular grooves (112, 116), is interposed 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Eschweiler to provide wherein the at least one annular groove is a plurality of annular grooves while at least one ridge, which has an outer diameter larger than the diameter of the groove bottom of each of the plurality of annular grooves, is interposed between each adjacent two of the plurality of annular grooves in an axial direction. Doing so would result in a decreased pressure drop across the valve (see paragraph 0021) as recognized by West.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753